UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-7380


JOHN WILLIE MACK, JR.,

                Plaintiff - Appellant,

          v.

JOHN DAVID BURGESS, Spartanburg City Police, In his
Individual and Official Capacities; GEORGE DAVID REEVES,
Custodian of Evidence For the Spartanburg City Police
Department, In His Individual and Official Capacities;
MANUEL J. ORTUNO, Forensics Analyst of South Carolina Law
Enforcement Division, In His Individual and Official
Capacities; ANTHONY C. LEIBERT, Solicitor and State Attorney
for Spartanburg County/City, In His Individual and Official
Capacities; BARRY JOE BARNETTE, Solicitor and State Attorney
for Spartanburg County/City, In His Individual and Official
Capacities,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(9:15-cv-02128-DCN)


Submitted:   January 27, 2016             Decided:   February 9, 2016


Before MOTZ, DUNCAN, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John Willie Mack, Jr., Appellant Pro Se.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

     John Willie Mack, Jr., appeals the district court’s order

dismissing      without    prejudice    his     42   U.S.C.      § 1983    (2012)

complaint. ∗     We have reviewed the record and find no reversible

error.     Accordingly, we affirm for the reasons stated by the

district court.         Mack v. Burgess, No. 9:15-cv-02128-DCN (D.S.C.

Aug. 17, 2015).           We dispense with oral argument because the

facts    and   legal    contentions    are   adequately   presented        in   the

materials      before   this   court   and    argument   would    not     aid   the

decisional process.

                                                                          AFFIRMED




     ∗ We conclude that the district court’s order is final and
appealable.   See Goode v. Cent. Va. Legal Aid Soc’y, Inc., 807
F.3d 619, 623-24, 629-30 (4th Cir. 2015).



                                        3